IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ANTHONY SPINELLI, JR.,                       : No. 184 MM 2015
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
KATHLEEN G. KANE, ATTORNEY                   :
GENERAL OF THE COMMONWEALTH                  :
OF PENNSYLVANIA, LAWRENCE M.                 :
CHERBA, EXECUTIVE DEPUTY                     :
ATTORNEY GENERAL OF THE                      :
COMMONWEALTH OF PENNSYLVANIA,                :
LAURA A. DITKA, CHIEF DEPUTY                 :
ATTORNEY GENERAL OF THE                      :
COMMONWEALTH OF PENNSYLVANIA,                :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of February, 2016, the King’s Bench Petition and/or

Application for Extraordinary Relief is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.